     Case 2:18-cv-01240-FMO-JEM Document 27-6 Filed 01/10/19 Page 1 of 6 Page ID #:146


Akanksha Sirohi

From:                                              Rajitha Nair
Sent:                                              Tuesday, November 13, 2018 11:39 PM
To:                                                Christopher M. McDonald
Cc:                                                Alexis Dossey; Cameron Johnson
Subject:                                           RE: FOLLOW-UP: Jose Estrada v. Gary Plotkin et al. Case Number :2:18-cv-01240-FMO-
                                                   JEM: Settlement Agreement
Attachments:                                       Settlement Agreement (Signed by Pltff).pdf; W-9-CDA.pdf


Dear Mr. McDonald:

Attached please find the Settlement Agreement signed by our client and W‐9 for CDA. (Note: this is the electronic
signature of Mr. Estrada, valid under California’s Uniform Electronic Transactions Act, Cal. Civ. Section 1633.7). At this
time, please forward any other items necessary to wrap up the settlement. The Request for Dismissal will be filed
promptly upon receipt of the fully executed Settlement Agreement and Settlement check. Please make sure that you
add the case name and case number to the payment.

Thank you for your professional courtesy and attention in smoothly resolving this matter. If you have any questions
please feel free to contact our office.

Sincerely,

 Rajitha Nair
 Assistant
 RajithaN@PotterHandy.com
 Ph: (858) 375-7385
 Fx: (888) 422-5191
 POTTER HANDY, LLP
 Mailing Address:
 P.O. Box 262490
 San Diego, CA 92196-2490
 Delivery Address:
 9845 Erma Road Suite 300
 San Diego, CA 92131


 The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an
 intended recipient, you are hereby notified that any unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly
 prohibited. If you have received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send to info@potterhandy.com. Tax
 Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be used, and cannot be used by you
 (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.




From: Christopher M. McDonald [mailto:cmcdonald@wfbm.com]
Sent: Tuesday, October 30, 2018 7:04 AM
To: Phyl Grace
Cc: Christopher M. McDonald ; Rajitha Nair
Subject: FOLLOW‐UP: Jose Estrada v. Gary Plotkin et al. Case Number :2:18‐cv‐01240‐FMO‐JEM: Settlement Agreement

Phyl,
                                                                                         1
    Case 2:18-cv-01240-FMO-JEM Document 27-6 Filed 01/10/19 Page 2 of 6 Page ID #:147


There are no changes to the compliance section. I don’t believe there are any changes to any other section
(other than I accepted/finalized the redlining). I was able to get Bodega Latina to agree to the terms of the
proposed Compromise. If you are amenable to the terms of the proposed compromise, please let me know
and I will run it by the landlord as well. Assuming the landlord is amenable with it, I will put it into a PDF and
send it to both you and my clients for signature.

Thank you.

Chris


Christopher M. McDonald
Partner

T (714) 634‐2522 ext. 3394
E cmcdonald@wfbm.com


WALSWORTH WFBM, LLP
WFBM.COM


From: Phyl Grace [mailto:phylg@potterhandy.com]
Sent: Monday, October 29, 2018 5:55 PM
To: Christopher M. McDonald
Cc: Rajitha Nair
Subject: FW: FOLLOW-UP: Jose Estrada v. Gary Plotkin et al. Case Number :2:18-cv-01240-FMO-JEM: Settlement
Agreement

Chris:

I approved the compliance section in my 10/10/18 email. Did you make any changes
to the version you sent on 10/16? If so, there are no redlines. Please make sure any
changes are redlined so I can review this much more quickly.


From: Christopher M. McDonald [mailto:cmcdonald@wfbm.com]
Sent: Saturday, October 27, 2018 4:23 PM
To: Varsha Hirdey <VarshaH@potterhandy.com>; Phyl Grace <PhylG@potterhandy.com>
Cc: Alexis Dossey <AlexisD@potterhandy.com>; Christopher M. McDonald <cmcdonald@wfbm.com>
Subject: FOLLOW‐UP: Jose Estrada v. Gary Plotkin et al. Case Number :2:18‐cv‐01240‐FMO‐JEM: Settlement Agreement

Varsha and Phyl,

I write to follow‐up on the below email to find out if the attached proposed Compromise and Release of All
Claims we forwarded on October 16, 2018, is acceptable. (We understand your office approved the proposed
Compromise and Release of All Claims in the Luis Marquez matter but has not approved the proposed
Compromise in any of the other three matters.)


                                                         2
   Case 2:18-cv-01240-FMO-JEM Document 27-6 Filed 01/10/19 Page 3 of 6 Page ID #:148
Please let us know. As soon as we hear back from you about this, we will get it to our client for review and
signature.

Thank you.

Chris


Christopher M. McDonald
Partner

T (714) 634‐2522 ext. 3394
E cmcdonald@wfbm.com


WALSWORTH WFBM, LLP
WFBM.COM


From: Christopher M. McDonald
Sent: Tuesday, October 16, 2018 1:54 PM
To: 'Varsha Hirdey'
Cc: Alexis Dossey; 'Phyl Grace'; Christopher M. McDonald
Subject: Jose Estrada v. Gary Plotkin et al. Case Number :2:18-cv-01240-FMO-JEM: Settlement Agreement

Varsha,

Please find attached a copy of the settlement agreement that has been approved by Bodega Latina for your
review and comment. If it is acceptable, please have advise and have your client sign where appropriate.

Thank you.

Chris


Christopher M. McDonald
Partner

T (714) 634‐2522 ext. 3394
E cmcdonald@wfbm.com


WALSWORTH WFBM, LLP
WFBM.COM


From: Christopher M. McDonald
Sent: Tuesday, October 16, 2018 6:35 AM
To: 'Varsha Hirdey'
Cc: Alexis Dossey; Christopher M. McDonald; 'Phyl Grace'
Subject: RE: Jose Estrada v. Gary Plotkin et al. Case Number :2:18-cv-01240-FMO-JEM: Proposed Settlement Agreement

Varsha,

                                                        3
    Case 2:18-cv-01240-FMO-JEM Document 27-6 Filed 01/10/19 Page 4 of 6 Page ID #:149
I hope to have it for you by the close of today. I am waiting for “final” approval from the client.

Thank you.

Chris


Christopher M. McDonald
Partner

T (714) 634‐2522 ext. 3394
E cmcdonald@wfbm.com


WALSWORTH WFBM, LLP
WFBM.COM


From: Varsha Hirdey [mailto:varshah@potterhandy.com]
Sent: Tuesday, October 16, 2018 5:52 AM
To: Christopher M. McDonald
Cc: Alexis Dossey
Subject: FW: Jose Estrada v. Gary Plotkin et al. Case Number :2:18-cv-01240-FMO-JEM: Proposed Settlement
Agreement

Dear Counsel: Kindly advise when can we receive finalized version of Agreement for execution?

Sincerely,
Varsha



From: Phyl Grace
Sent: Wednesday, October 10, 2018 6:14 PM
To: Christopher M. McDonald <cmcdonald@wfbm.com>
Cc: Varsha Hirdey <varshah@potterhandy.com>
Subject: FW: Jose Estrada v. Gary Plotkin et al. Case Number :2:18‐cv‐01240‐FMO‐JEM: Proposed Settlement Agreement

This compliance section is good.

From: Christopher M. McDonald [mailto:cmcdonald@wfbm.com]
Sent: Thursday, October 04, 2018 10:53 AM
To: Phyl Grace <PhylG@potterhandy.com>
Cc: Christopher M. McDonald <cmcdonald@wfbm.com>; Robert Donohue <rdonohue@wfbm.com>; Varsha Hirdey
<VarshaH@potterhandy.com>
Subject: Jose Estrada v. Gary Plotkin et al. Case Number :2:18‐cv‐01240‐FMO‐JEM: Proposed Settlement Agreement

Phyl,

Please find attached for your review and comment a revised draft of the proposed settlement agreement we
propose using in this matter. I believe all of the language in the attached draft settlement agreement mirrors
all of the draft settlement agreement we are working on in the Rico v. Bodega Latina matter – but has slightly
                                                         4
    Case 2:18-cv-01240-FMO-JEM Document 27-6 Filed 01/10/19 Page 5 of 6 Page ID #:150
different compliance language to address the compliance issue because the items at issue are slightly
different.

Please let us know if the attached revised draft of the proposed settlement agreement is acceptable.

Thank you.

Chris


Christopher M. McDonald
Partner

T (714) 634‐2522 ext. 3394
E cmcdonald@wfbm.com


WALSWORTH WFBM, LLP
 WFBM.COM



Disclaimer

“This message (and any associated files) is intended only for the use of the individual or entity to which it is addressed and may
contain information that is confidential, subject to copyright or constitutes a trade secret. If you are not the intended recipient you
are hereby notified that any dissemination, copying or distribution of this message, or files associated with this message, is strictly
prohibited. If you have received this message in error, please notify us immediately by replying to the message and deleting it from
your computer. Messages sent to and from us may be monitored.

Internet communications cannot be guaranteed to be secure or error-free as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore, we do not accept responsibility for any errors or omissions that
are present in this message, or any attachment, that have arisen as a result of e-mail transmission. If verification is required, please
request a hard-copy version. Any views or opinions presented are solely those of the author and do not necessarily represent those
of the company.”




Disclaimer

“This message (and any associated files) is intended only for the use of the individual or entity to which it is addressed and may
contain information that is confidential, subject to copyright or constitutes a trade secret. If you are not the intended recipient you
are hereby notified that any dissemination, copying or distribution of this message, or files associated with this message, is strictly
prohibited. If you have received this message in error, please notify us immediately by replying to the message and deleting it from
your computer. Messages sent to and from us may be monitored.

Internet communications cannot be guaranteed to be secure or error-free as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore, we do not accept responsibility for any errors or omissions that
are present in this message, or any attachment, that have arisen as a result of e-mail transmission. If verification is required, please
request a hard-copy version. Any views or opinions presented are solely those of the author and do not necessarily represent those
of the company.”




Disclaimer

“This message (and any associated files) is intended only for the use of the individual or entity to which it is addressed and may
contain information that is confidential, subject to copyright or constitutes a trade secret. If you are not the intended recipient you
are hereby notified that any dissemination, copying or distribution of this message, or files associated with this message, is strictly
prohibited. If you have received this message in error, please notify us immediately by replying to the message and deleting it from

                                                                   5
    Case 2:18-cv-01240-FMO-JEM Document 27-6 Filed 01/10/19 Page 6 of 6 Page ID #:151
your computer. Messages sent to and from us may be monitored.

Internet communications cannot be guaranteed to be secure or error-free as information could be intercepted, corrupted, lost,
destroyed, arrive late or incomplete, or contain viruses. Therefore, we do not accept responsibility for any errors or omissions that
are present in this message, or any attachment, that have arisen as a result of e-mail transmission. If verification is required, please
request a hard-copy version. Any views or opinions presented are solely those of the author and do not necessarily represent those
of the company.”




                                                                   6
